          Case 2:14-cr-00192-KJM-CKD Document 247 Filed 08/21/20 Page 1 of 1



 1

 2

 3

 4

 5                    IN THE UNITED STATES DISTRICT COURT
 6                 FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8 UNITED STATES OF AMERICA,                       CASE NO.: 14-cr-00192 KJM CKD
 9                          Plaintiff,             ORDER TO REDACT PARTS OF
10                                                 EXHIBITS TO MOTION FOR
         v.                                        COMPASSIONATE RELEASE
11

12 DONALD PEEL,

13                          Defendant.
14

15

16

17            GOOD CAUSE APPEARING, Petitioner Donald Peels’ request to redact portions of his
     Motion for Compassionate Release, namely, Exhibits A at 2, E at 651 and G at 662, 667-668, is
18
     GRANTED. Petitioner is directed to file a redacted copy of the exhibits with his Motion for
19
     Compassionate Release.
20

21 DATED: August 20, 2020.

22

23

24

25

26

27

28
